Citation Nr: 1135372	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  09-10 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at John Archbold Memorial Hospital on May 30, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from March 1977 to October 1986.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2008 decision of the Department of Veterans Affairs (VA), Medical Center (VAMC) in Gainesville, Florida, that denied the Veteran's claim of entitlement to payment or reimbursement of unauthorized medical expenses incurred at John Archbold Memorial Hospital on May 30, 2008.

In October 2009, the Veteran testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO.


FINDINGS OF FACT

1.  Service connection is in effect for degenerative changes with disc bulge of lumbar spine, rated as 20 percent disabling; left varicocele with referred pain in the left flank and testicle, rated as 10 percent disabling; and pseudofolliculitis barbae, rated as noncompensable.

2.  The appellant received treatment at John Archbold Memorial Hospital on May 30, 2008, for reported pain and swelling of the right knee and pain of the right ankle.

3.  The objective evidence reflects that a VA facility was feasibly available to the Veteran to treat his non-emergent right knee and right ankle condition.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized, non-VA medical expenses incurred at John Archbold Memorial Hospital on May 30, 2008, pursuant to the Veterans Millennium Health Care and Benefits Act, are not met.  38 U.S.C.A. §1725 (West 2002); 38 C.F.R. §§ 17.120, 17.121, 17.1000-17.1002 (prior to, and subsequent to October 10, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board is satisfied that all relevant facts regarding the issue decided below have been properly developed and no further assistance to the appellant is required in order to comply with the duty to notify or assist.  The Veterans Claims Assistance Act of 2000 (VCAA), introduced several fundamental changes into the VA adjudication process.  These changes were codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.

Under the VCAA, VA's duty to notify and assist has been significantly expanded. However, the United States Court of Appeals for Veterans Claims (Court) ruled in Manning v. Principi, 16 Vet. App. 534, 542-43 (2002), that the provisions of the VCAA are not applicable where the law, not the factual evidence, is dispositive.  In Barger v. Principi, 16 Vet. App. 132, 138 (2002), the Court held that the provisions of the VCAA are not applicable to statutes and regulations, which concern special provisions relating to VA benefits, and those statutes and regulations contain their own notice provisions.  As this case concerns a legal determination of whether the Veteran is entitled to reimbursement for medical expenses under 38 U.S.C.A. §1725, the provisions of the VCAA are not applicable.  The provisions of Chapter 17 of the 38 U.S.C. and 38 C.F.R contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124, the Veteran has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38. 38 C.F.R. § 17.132.

At any rate, the Veteran was provided with the notice required by the VCAA in a letter provided to him after he initiated his appeal in April 2008.  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits, such as obtaining medical records and requesting an expert medical opinion.  Consequently, the duty to notify and assist has been met. 

Legal Criteria

Payment or reimbursement for emergency services for non service-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106- 177.  The provisions of the Act became effective as of May 29, 2000.  To be eligible for reimbursement under this authority the Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them before hand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely transferred to a VA or other Federal facility; 

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider;

(i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).  See 38 C.F.R. § 17.1002 (2010).

The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).  See 38 C.F.R. § 17.1002 (2010).

These criteria are conjunctive, not disjunctive; thus all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).

The Board notes that the provisions of 38 U.S.C.A. § 1725 reflect a legislative change in that statute, effective October 10, 2008.  Specifically, the change of interest is that the word "shall" in the first sentence, replaced the word "may."  This made the payment or reimbursement by VA of treatment non-discretionary, if the Veteran satisfied the requirements for such payment.  That is, under the version of § 1725 in effect prior to October 10, 2008, payment of such medical expenses was not mandatory even if all conditions for the payment were met.  Under both versions, the conditions set out in the remainder of the statute must be met in order for VA to make payment or reimbursement.

Under both the former and revised versions of § 1725, the definition of the term "emergency treatment" was and is defined as medical services furnished, in the judgment of the Secretary, (1) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable; (2) when such services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and (3) until such time as the Veteran can be transferred safely to a Department facility.  38 U.S.C.A. § 1725(f)(1)(B).

A revision was made to § 1725 as to how long emergency treatment continued, once the definition of "emergency treatment" was met.  Under the former version, treatment is considered emergent until the Veteran is transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer.  Under the revised version, "emergency treatment" is continued until such time as the Veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or (ii) such time as a Department facility or other Federal facility accepts such transfer if--(I) at the time the Veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and (II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the Veteran to a Department facility or other Federal facility.

In this case, there is no dispute as to how long any emergent treatment was continued because, as will be discussed below, the definition of "emergency treatment" under the regulations is not met.  Therefore, although the Veteran has not been apprised of the revised version of § 1725, the Board finds that there is no prejudice to the Veteran by this Board decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Further, the Board need not here determine whether § 1725 as revised, effective October 10, 2008, is to be given retroactive effect.  Whether the version effective prior to October 10, 2008, or the version effective since October 10, 2008, is applied, the result is the same; the appeal must be denied.  

Further amendments were made to 38 U.S.C.A.§ 1725 effective February 10, 2010, for all claims pending under the statute.  These amendments essentially provide for reimbursement of certain costs for emergency services covered by the statute to the extent private insurance could not reimburse a claimant in full for the services rendered.  See Pub. L. 111-137, § 1(a), (b), Feb. 1, 2010, 123 Stat. 3495.  These amendments are not applicable to this case as the Veteran did not have any form of health insurance or coverage at the time of the treatment at issue.

Analysis

A private hospital treatment record from the John Archbold Memorial Hospital, dated May 30, 2008, shows that at approximately 12:46 p.m., the Veteran presented to the emergency room with a complaint of a five day history of pain and swelling of the right knee.  He described that he had felt something "pop" in the knee.  He also reported pain in the right ankle.  According to the initial assessment form, his mode of arrival was that he walked into the emergency room.  The Veteran reported that he had jumped out of the back of a truck on May 30, 2008, as he usually does, and that he hurt his right knee.  He added that he had been wearing a right knee brace daily for the preceding four years.  The diagnosis was right knee pain.  The Veteran was discharged with pain medication and advised to follow up with VA on June 3, 2008 (an appointment which had previously been scheduled).

In his December 2008 notice of disagreement, and during his October 2009 hearing, the Veteran indicated that he had been treated at the same medical facility one month earlier and that as his expenses for that visit had been paid by VA, so, too, should the current expenses.  During his hearing, the Veteran also described that he had been treated for the same symptoms which were associated with his service-connected degenerative changes with disc bulge of lumbar spine.

The Board notes that the hospital treatment records from the above-referenced May 14, 2008, emergency room treatment have been associated with the Veteran's claims file.  A review of these records reveals that the Veteran reported to the John Archbold Memorial Hospital with a chief complaint of a three to four month history of right hip and leg pain.  The diagnosis was right sciatica.

It is not disputed that the Veteran is financially liable to John Archbold Memorial Hospital for the May 30, 2008, treatment in question, that the Veteran does not have any form of health insurance or coverage, that the Veteran does not have any legal recourse against a third party that will pay all or part of the bills, that the Veteran's complaints were unrelated to a workplace accident or injury.  While the Veteran is service-connected for degenerative changes with disc bulge of lumbar spine, the May 30, 2008, hospital treatment records show that the Veteran was diagnosed with right knee pain, for which the Veteran is not service connected.  There is also no indication that such diagnosis was in any way related to the Veteran's service-connected degenerative changes with disc bulge of lumbar spine.  As such, he is not eligible for reimbursement under 38 U.S.C.A. § 1728.

The Veteran's claim was denied by the Gainesville VA Medical Center on the basis that a VA facility was feasibly available to treat his right knee complaints.

On review, the Board finds that the criteria for payment or reimbursement of unauthorized, non-VA medical expenses incurred on May 30, 2008, pursuant to the Veterans Millennium Health Care and Benefits Act, are not met.  Significantly, the Chief Medical Officer (CMO) of the VA Medical Center, in November 2008, reviewed the Veteran's claim and concluded that the Veteran did not meet the criteria for "emergency treatment."  In this regard, the CMO stated that a VA medical facility was available to treat the Veteran as he presented with a five day history of symptoms and there was ample time for a clinic appointment. 

In January 2009, the CMO conducted a second review of the claim and upheld the original determination.  The CMO concluded that there was no clear emergency or new information regarding the claim.  The Veteran had presented within five days of symptoms, which provided him ample time for a VA clinic appointment.  There were no abnormal findings in the emergency room, and that the requested pain medication was not an appropriate use of the emergency room.

Notably, the record does not contain any competent medical opinion to the contrary.

It may be argued by the Veteran that he believed that emergent medical attention was appropriate because he was experiencing severe headaches and was immobile, which were hazardous to his health.  The contemporaneous records reflect, however, that he sought treatment for right knee pain and he walked into the emergency room unassisted.  

In sum, the objective evidence of record shows that a VA facility was feasibly available on within five days of the May 30, 2008, emergency room treatment with which to evaluate the Veteran's reported right knee and ankle pain.

Although the Board is sympathetic toward the Veteran, it is bound by the law, and this decision is dictated by the relevant statutes and regulations.  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board further observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).

The Board finds that the preponderance of the evidence is against reimbursement or payment for the unauthorized private medical care that the Veteran received on May 30, 2008, under the provisions of 38 U.S.C.A. § 1725.  The appeal is, therefore, denied. 


ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses incurred at John Archbold Memorial Hospital on May 30, 2008, is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


